IN THE SUPREME COURT, STATE OF WYOMING

                                          2016 WY 11

                                                              OCTOBER TERM, A.D. 2015

                                                                      January 26, 2016

NATHANIEL CASTELLANOS,

Appellant
(Defendant),

v.                                                     S-15-0029

THE STATE OF WYOMING,

Appellee
(Plaintiff).

                     Appeal from the District Court of Laramie County
                      The Honorable Thomas T.C. Campbell, Judge

Representing Appellant:
      Office of the State Public Defender: Diane Lozano, Wyoming Public Defender;
      Tina N. Olson*, Chief Appellate Counsel; and Elizabeth B. Lance of Woodhouse
      Roden Nethercott, LLC, Cheyenne, WY. Argument by Ms. Lance.

Representing Appellee:
      Peter K. Michael, Wyoming Attorney General; David L. Delicath, Deputy
      Attorney General; Jenny L. Craig, Senior Assistant Attorney General; and Joshua
      C. Eames, Assistant Attorney General. Argument by Mr. Eames.

Before BURKE, C.J., and HILL, FOX, and KAUTZ, JJ., and PERRY, D.J.
*Order Allowing Withdrawal of Counsel entered on February 17, 2015,



NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
HILL, Justice.

[¶1] Nathaniel Castellanos was arrested on August 23, 2011, and charged with two
counts of first degree murder and one count of attempted first degree murder in
connection with the shooting of three persons in his home. He was arraigned on October
3, 2011, and his jury trial began on February 18, 2014—910 days after his arrest and 869
days after his arraignment. The jury returned a guilty verdict on all three charges but
declined to impose the death penalty. The district court thereafter sentenced Mr.
Castellanos to three consecutive sentences of life without the possibility of parole.

[¶2] On appeal, Mr. Castellanos claims a violation of his right to a speedy trial under
Wyoming Rule of Criminal Procedure 48 and the United States Constitution. He also
claims ineffective assistance of counsel and error in the jury selection process. We
affirm.

                                         ISSUES

[¶3]   Mr. Castellanos states the issues on appeal as follows:

              I.     Was Mr. Castellanos denied his right to a speedy trial
                     in violation of both the Wyoming and United States
                     Constitutions and W.R.Cr.P. 48?

              II.    Was Mr. Castellanos denied the effective assistance of
                     counsel by his first appointed counsel?

              III.   Did the trial court abuse its discretion when it denied
                     Mr. Castellanos’ challenges for cause against two
                     jurors?

                                         FACTS

I.     Events Leading to the Arrest of Mr. Castellanos

[¶4] On August 23, 2011, Mr. Castellanos decided to take a few days leave from his
employment to deal with the stress he was experiencing from a break-up with his fiancé
that afternoon and from child custody disputes he was having with his ex-wife. That
evening, he sent text messages to his friend Megan McIntosh inviting her for a beer and
to play poker at Mingles Bar in Cheyenne, Wyoming. The two exchanged text messages
in which Ms. McIntosh told Mr. Castellanos that she now had a boyfriend and probably
could not make it to the bar in time for the poker game. Mr. Castellanos replied that she
should bring her boyfriend and they could just have a drink.



                                             1
[¶5] At around 8:00 to 8:30 that evening, Ms. McIntosh went to Mingles Bar with her
boyfriend, Corey Walker, and her roommate, Amber McGuire. When they arrived at
Mingles, they got their drinks and sat at a table. Ms. McIntosh then approached Mr.
Castellanos at the bar where he was seated. She talked with him for a bit and then the
two returned to the table, where Mr. Castellanos introduced himself to Mr. Walker and
Ms. McGuire. After visiting for a while, the four decided to leave the bar and go to Mr.
Castellanos’ home.

[¶6] At Mr. Castellanos’ home, the four sat on his patio and had drinks. At some point,
Mr. Castellanos asked if any of them knew where they could get some marijuana, and
Ms. McGuire said she knew of someone who might be able to sell them some. Ms.
McGuire made arrangements to meet that person at King Soopers, and the four got in Mr.
Walker’s car. On the way to King Soopers, Ms. McGuire became concerned with the
way Mr. Castellanos was acting because he kept asking about the person they were
meeting and he wanted to personally meet him. Ms. McGuire was concerned that Mr.
Castellanos might be an informant so she called off the meeting.

[¶7] The four returned to Mr. Castellanos’ home, and Ms. McGuire, Ms. McIntosh, and
Mr. Walker went upstairs into the dining room/kitchen area. Mr. Castellanos then came
running up the stairs, entered the dining room/kitchen area, and shot Mr. Walker. Mr.
Castellanos next turned to Ms. McIntosh and yelled, “You stupid lying bitch. How could
you do this to me[?] Don’t you love me?” Ms. McIntosh was crying and trying to tell
Mr. Castellanos to call 911. She crouched down and held a hand over her head, and Mr.
Castellanos shot her. Mr. Castellanos then turned to Ms. McGuire, and she asked, “How
could you do this to us?” Mr. Castellanos replied, “Because somebody’s got to do it,”
and then he shot Ms. McGuire.

[¶8] At approximately 10:47 that evening, a neighbor of Mr. Castellanos called 911
because she had heard the shots fired in Mr. Castellanos’ home. The neighbor reported
that she heard one shot followed by screaming and then two more shots. Officer
Matthew Colson of the Cheyenne Police Department was the first to respond to the
reported shots and arrived at the scene at 10:51 p.m. He first drove slowly through the
neighborhood with his headlights off and then parked and began to walk the
neighborhood on foot. Officer James Eddy arrived at 10:58 p.m. while Officer Colson
was walking the neighborhood.

[¶9] When Officer Eddy got out of his vehicle, both officers heard another gunshot
from inside Mr. Castellanos’ home. The officers approached the house, with Officer
Colson staying in a position to maintain a line of sight with the front of the house, and
Officer Eddy working his way to the back of the house. As Officer Eddy approached the
back of the house, he could see Mr. Castellanos standing in front of the kitchen window
behaving in what appeared to be a calm manner. Officer Eddy watched Mr. Castellanos
for a moment and then illuminated his flashlight and made verbal contact with him.


                                            2
Officer Eddy ordered Mr. Castellanos to exit the house with his hands raised, and Mr.
Castellanos complied. As Officer Eddy handcuffed Mr. Castellanos, Mr. Castellanos told
him that the man who did the shooting had run out the front door. When Officer Eddy
told him no one came out the front door, Mr. Castellanos told him the shooter must have
run downstairs.

[¶10] When additional officers arrived, a search of Mr. Castellanos’ entire residence was
conducted. Officers found the three victims but no other persons were found in the
home. Officers also found a wet handgun on the kitchen counter next to a wet paper
towel with blood on it. Mr. Castellanos told the investigating detective that the handgun
was his and that he had tried to clean the weapon and his own hands after wrestling the
gun away from the shooter.

[¶11] Mr. Walker and Ms. McIntosh each suffered a single gunshot wound to the
forehead and died from their injuries. Ms. McGuire suffered two gunshot wounds to the
head and survived her injuries.

[¶12] Mr. Castellanos was taken into custody on August 23, 2011, and a warrant for his
arrest was issued on August 26, 2011. On August 26, 2011, the State filed an information
charging Mr. Castellanos with two counts of first degree murder and one count of
attempted first degree murder. The proceedings following Mr. Castellanos’ arrest were
prolonged, and because Mr. Castellanos has asserted a violation of his right to a speedy
trial, we must set forth those proceedings and their dates in some detail.1

II.     Proceedings Following the Arrest of Mr. Castellanos

A.      Preliminary Hearing, Arraignment and State’s Death Penalty Election

[¶13] On August 26, 2011, the circuit court issued a notice of setting that scheduled Mr.
Castellanos’ preliminary hearing for September 1, 2011. On August 31, 2011, Mr.
Castellanos filed a Waiver of Speedy Preliminary Hearing and moved to continue the
preliminary hearing. The preliminary hearing was continued to September 8, 2011, and
following that hearing, Mr. Castellanos was bound over to the district court.

[¶14] On September 16, 2011, the district court, the Honorable Peter G. Arnold
presiding, issued an order setting Mr. Castellanos’ arraignment for September 26, 2011.
On September 22, 2011, Mr. Castellanos requested a re-setting of the arraignment, and on
that same date, the arraignment was continued to October 3, 2011. On October 3, 2011,
the court held Mr. Castellanos’ arraignment hearing and accepted his plea of not guilty to
1
  The proceedings set forth in the following portion of this opinion relate primarily to Mr. Castellanos’
claim that his right to a speedy trial was violated. Additional facts relevant to Mr. Castellanos’ claims of
ineffective assistance of counsel and errors in jury selection will be set forth in our discussion of those
issues.


                                                      3
all charges. During that hearing, after Mr. Castellanos had entered his plea, defense
counsel asked the court to continue the arraignment to allow for the filing of any motions
required to be filed before arraignment. The court commented that Mr. Castellanos’ plea
had already been entered and accepted but granted the request and continued the
arraignment to October 10, 2011. The arraignment then concluded on October 10, 2011.

[¶15] On October 14, 2011, the district court entered an order setting October 31, 2011
as the State’s deadline to elect whether to seek the death penalty. On October 25, 2011,
Mr. Castellanos moved to extend that deadline to allow the defense an additional ninety
days in which to submit information that might dissuade the State from seeking the death
penalty. On October 26, 2011, the court held a hearing on the defense motion. During
that hearing, the court asked whether defense counsel would concede that the delay
caused by the extension would be attributable to the defendant and then ordered both
parties to brief the question. At that point, defense counsel informed the court that Mr.
Castellanos was not willing to waive his right to a speedy trial. On November 15, 2011,
the parties filed a stipulated agreement regarding the State’s deadline for making its death
penalty election. The parties agreed that the defense would submit mitigating evidence to
the State on or before December 23, 2011, and the State would announce its election on
or before December 30, 2011. The parties further stipulated:

              The parties also agreed that this extension was requested by
              the Defendant, and that it does not fall within any of the
              statutory exemptions for calculation of speedy trial, as set
              forth in W.R.Cr.P. 48(b)(3). The parties therefore agree that
              this extension shall not be exempted from the speedy trial
              calculation.

[¶16] On November 15, 2011, the district court entered an order setting the deadlines to
which the parties stipulated and also providing:

                      IT IS FURTHER ORDERED that the extension of
              time granted herein is attributable to the Defendant, and does
              not fall within any of the statutory exemptions for calculation
              of speedy trial, as set forth in W.R.Cr.P. 48(b)(3). This
              extension shall therefore not be exempted from the speedy
              trial calculation.

[¶17] On December 27, 2011, the State filed its Notice of Intent to Seek Death Penalty.
The State cited the following aggravating circumstances in support of its notice:

                      1.     That the Defendant knowingly created a great
              risk of death to two or more people.



                                              4
                      2.      That the Defendant poses a substantial and
               continuing threat of future dangerousness or is likely to
               commit continued acts of criminal violence.
                      3.      That the Defendant, prior to any penalty phase
               proceedings, will have been convicted of a felony involving
               the use or threat of violence to a person.
                      4.      That the murder was especially atrocious or
               cruel, being unnecessarily tortuous [sic] to the victim, Megan
               McIntosh.
                      5.      The murder was committed for the purpose of
               avoiding or preventing a lawful arrest.2

B.     First Continuance and Withdrawal of Defense Team One

[¶18] Mr. Castellanos’ trial was originally set for March 20, 2012. On January 6, 2012,
defense counsel filed a motion to continue the trial for a period of eighteen months.3 In
support of the motion to continue, defense counsel emphasized the heightened
responsibility that attaches to defending a death penalty case and the additional time
demanded to adequately prepare a defense in such a case. Defense counsel further stated
(citations omitted):

                      6.      Discovery is ongoing, and the Defendant
               continues to receive materials from the State. These materials
               must be carefully analyzed and evaluated, not only by
               counsel, but by various expert witnesses. To-date the State
               has produced well over 1,500 pages of material, the most
               recent 500 pages being received on January 3.
                      7.      Counsel for the Defendant are required under
               the ABA Guidelines for the Appointment and Performance of
               Defense Counsel in Death Penalty Cases to receive
               specialized training in capital litigation. The appropriate
               seminars and programs are located throughout the United
               States, the first of which, “Capital Case Defense Seminar,” is
               scheduled for February 17-20 in Monterey, California.
               Another crucial seminar, the NACDL “Capital Voir Dire

2
  The State separately listed the aggravating circumstances for the murders of Corey Walker and Megan
McIntosh. This list was the one provided for the murder of Ms. McIntosh. The aggravating
circumstances identified for the murder of Mr. Walker were identical to factors one through three on the
list for Ms. McIntosh.
3
 At this point, the public defenders assigned to represent Mr. Castellanos were Robert Rose, III, and
Mitch Guthrie. By the time Mr. Castellanos was tried, he had three separate teams of public defenders.
For clarity, we shall refer to this first team of attorneys as Defense Team One.


                                                    5
             Training Seminar,” is slated for May 17-19 in Boulder,
             Colorado. A third is the “Bryan R. Shechmeister Death
             Penalty College” at Santa Clara University School of Law,
             July 21-26. Undersigned counsel are required as a part of
             their employment, in capital litigation, to attend these
             seminars.
                                            ***
                     9.     Undersigned counsel are still in the process of
             identifying and retaining certain expert witnesses, some of
             whom are not able to be identified and retained until the State
             reveals the nature and extent of the evidence it intends to
             introduce at trial. Upon information and belief, a substantial
             amount of the evidence in this case is forensic, which is
             currently undergoing scientific analysis by the Wyoming
             State Crime Laboratory. The results of such testing will
             dictate the type of experts required by the Defendant.
                                            ***
                     11. Undersigned counsel have conferred at great
             length with the Defendant regarding the need for a
             continuance, and the desire that he sign a waiver of speedy
             trial to enable counsel to thoroughly prepare. To-date,
             however, the Defendant refuses to waive speedy trial, and
             insists on proceeding to trial on March 20, 2012.
                                            ***
                     12. For the reasons stated above, undersigned
             counsel for the Defendant will not be prepared to try the case
             on March 20, 2012. Moreover, undersigned counsel will not
             be considered legally competent to effectively represent the
             Defendant in a capital case at that time. Should the Court
             elect not to continue this matter for the time requested,
             undersigned counsel will have no alternative but to seek
             withdrawal from representing the Defendant in this matter.

[¶19] Although the district court had ordered that pending motions would be considered
at a motions hearing on January 18, 2012, the court emailed all counsel on January 10,
2012, and requested that the parties be present for a hearing that day regarding the
defense motion to continue. The court informed counsel:

             I think it is appropriate to have a hearing at which I receive
             information from Ms. Lozano [State Public Defender] about
             the availability of replacement counsel for [Mr. Rose] and
             [Mr. Guthrie]. The way I read the motion for a continuance,
             they do not currently feel professionally prepared to proceed


                                            6
             with Mr. Castellanos’s defense.          I am uncomfortable
             conducting the hearing on the 18th without some information
             from the public defender’s office as to the availability of
             counsel competent to replace Mr. Rose and Mr. Guthrie if
             that is the outcome of the motion to continue. By the same
             token, I am uncomfortable waiting another week to make that
             decision. I realize there are other motions pending which are
             critical to the proceeding, however, I believe it is important to
             get replacement counsel on board as soon as possible in the
             event I decline to grant the motion to continue.

[¶20] State Public Defender Diane Lozano did appear at the January 10, 2012 hearing.
Ms. Lozano advised the court that the two public defenders whom she felt were most
qualified to serve as lead counsel in a death penalty case would not be available until the
middle to end of February 2012. Ms. Lozano informed the court that she herself was
qualified to try capital cases and to supervise this capital case, but that she could not
serve as lead counsel because of the potential conflict should her appellate division need
to make arguments concerning the effectiveness of trial counsel. Ms. Lozano further
informed the court:

                    I would also add that when we first were appointed to
             this case, of course, it wasn’t a capital case. I chose two
             attorneys who I know to be competent who provide high-
             quality legal representation in all manner of cases, but
             specifically, the more serious conflict cases specifically for
             Mr. Rose.
                    I will be honest with the Court and tell the Court that
             we began treating this as a potential capital case from the
             minute we were appointed to it, given the fact and
             circumstances we thought that it would be better to be
             cautious in that regard.
                    We have hired a mitigation specialist who has started
             some investigations. I have not talked to her in regard to this
             motion. My guess is that she would need six to nine more
             months to investigate mitigation, but that’s probably between
             the Court and Ms. Herrera would be our mitigation
             specialist’s name.
                    THE COURT:             I assume she is an attorney.
                    MS. LOZANO:            You know, she is an attorney. A
             lot of mitigation specialists are not, but she is also. And she’s
             got a therapeutic background and a mitigation investigation
             background on top of the fact of investigation.
                    THE COURT:             What’s her name?


                                             7
                     MS. LOZANO:            Susan Herrera. She’s based in
              New Orleans.        And we can probably get you more
              information on her if we need to.
                     We also started looking for training immediately
              because although I felt that Mr. Guthrie and Mr. Rose were
              qualified to do this case, I knew I needed to get them training.

[¶21] The district court did not decide the defense motion to continue during the January
10th hearing and instead took the matter under advisement. In doing so, the court
directed that Mr. Castellanos be appointed separate counsel to advise him on his speedy
trial right and on the filing of objections to the requested continuance.

[¶22] The State objected to the defense motion to continue both during the January 10,
2012 hearing and in a written opposition filed on January 11, 2012. In its written
opposition, the State particularly objected to a continuance of eighteen months and asked
that if a continuance were granted, that it be a much shorter continuance and that the trial
be scheduled by August 2012. In its written opposition, the State also took issue with the
defense assertion that the continuance was necessary due to delays in receiving discovery
from the State:

              4.     Forensic evidence testing issues were discussed and a
              time line of completed testing in January, 2012 was indicated.
              Defense counsel agreed such a time line was workable. It
              appears all forensic testing will be completed by that time.
              5.     Full discovery was provided by the State despite there
              being no demand filed by the Defendant. The last 500 pages
              listed by the Defendant in his motion consist largely of
              transcripts of interviews. The recordings of those interviews
              had been provided in the past.

[¶23] On January 17, 2012, the district court held a second hearing on the defense
motion to continue. The attorney appointed to advise Mr. Castellanos on his speedy trial
right was present and informed the court that Mr. Castellanos would not waive his right
to a speedy trial and objected to the requested continuance. The court then ruled that it
would grant the continuance on the court’s own motion in the due administration of
justice.

[¶24] On January 24, 2012, the district court issued its written Order Continuing Trial.
The court explained its ruling and invited Mr. Castellanos to inform the court of any
prejudice resulting from the continuance:

                    Rule 48(b)(4)(B) only allows a continuance on the
              Court’s motion without a waiver of the right to a speedy trial


                                              8
              if the Court finds a continuance is required in the “due
              administration of justice.” * * * In this case, in order for the
              Defendant to receive a fair trial, he must have competent
              counsel experienced in the defense of capital cases.
              Therefore, the due administration of justice requires a
              continuance in order that the Defendant’s right to a fair trial
              may be preserved.
                      Rule 48(b)(4)(B) only allows a continuance on the
              Court’s motion without a defendant’s waiver of the right to
              speedy trial if the defendant “will not be substantially
              prejudiced” by the delay. The Wyoming Supreme Court has
              stated that when considering whether a Defendant has been
              prejudiced by a continuance, the “most serious” factor to
              consider is whether a defendant’s defense will be impaired.
              Whitney v. State, 2004 WY 118, ¶ 54, 99 P.3d 457, 475 (Wyo.
              2004). This is because “the inability of a defendant
              adequately to prepare his case skews the fairness of the entire
              system.” Id. Defendant’s counsel has alleged that in order to
              adequately prepare for trial and competently represent the
              Defendant, a continuance is necessary. The Defendant may,
              with the advice of Mr. Serelson, file with the court any
              information regarding possible prejudice that this continuance
              may cause. However, at this point, the Court does not find
              that a continuance will prejudice the Defendant as anticipated
              by Rule 48(b)(4)(B).

[¶25] On February 21, 2012, the district court issued an order setting Mr. Castellanos’
trial to begin on August 14, 2012. On February 24, 2012, Defense Team One moved to
withdraw as counsel for Mr. Castellanos on the ground that counsel from the Public
Defender’s Office with prior capital case experience had been assigned as lead counsel
for Mr. Castellanos. On February 27, 2012, the court held a hearing on Team One’s
motion to withdraw. One of Mr. Castellanos’ new attorneys, Kerri Johnson, was present
for that hearing and informed the court that she and Robert Oldham would be formally
entering their appearance on behalf of Mr. Castellanos later that day. Ms. Johnson also
informed the court that she could not be prepared to go to trial by the original mid-March
trial date, but that she would be filing a speedy trial demand on behalf of Mr. Castellanos,
and that the trial should not be continued past the August date without a speedy trial
waiver.

[¶26] On February 27, 2012, Ms. Johnson and Mr. Oldham (Defense Team Two),
formally entered their appearance for Mr. Castellanos and filed a demand for a speedy
trial pursuant to W.R.Cr.P. 48. On March 2, 2012, Mr. Castellanos signed and filed his



                                              9
objection to the continuance of the March trial date. On March 8, the district court issued
an order in response to Mr. Castellanos’ objection. The court ruled:

                      In the Defendant’s Objection, he alleges that it was
              inappropriate for his counsel at the time of the Order to allege
              that they needed more training and then move to withdraw.
                      The Defendant has failed to show that he will be
              “substantially prejudiced” by the continuance, as anticipated
              by Wyoming Rules of Criminal Procedure, Rule 48. Not only
              will he not be prejudiced by this delay, his former counsel
              conceded that they were not sufficiently professionally
              prepared to try the case on the date scheduled, that being
              March 20, 2012 and even more particularly since the
              Defendant’s current counsel are professionally capable of
              representing the Defendant. The Court also notes that Ms.
              Johnson, one of the Defendant’s current counsel advised the
              Court on the record that she could not be prepared to try the
              case in March, 2012. Lastly, the defendant’s counsel
              participated with the State’s attorney in selecting the date of
              August 14, 2012 for the trial.

C.     Mental Health Proceedings and Second Continuance

[¶27] On July 30, 2012, Defense Team Two filed a motion to continue Mr. Castellanos’
August 14, 2012 trial. As grounds for the motion, defense counsel asserted: 1) that the
testimony of Amber McGuire, the surviving victim, had recently changed; and 2) the
defense team’s mitigation investigation was not yet complete and had been complicated
by recent mental health evaluations which required further investigation into Mr.
Castellanos’ medical history, the records of which were located outside the United States.
The State opposed the motion to continue and disputed there were any material changes
in Ms. McGuire’s testimony or that there was any need to further investigate mitigation
evidence.

[¶28] On July 30, 2012, Defense Team Two also filed a motion to suspend proceedings
to determine Mr. Castellanos’ competency to proceed. In support of this motion, defense
counsel cited a recent evaluation by a mental health professional, which counsel felt
required additional time to investigate the causes, effects, severity and duration of the
diagnosed mental illness. Defense counsel further asserted:

              3.     However, in a meeting with Mr. Castellanos to inform
              him of the motion to continue and the reasons therefore, the
              client was adamant that counsel withdraw the motion.



                                              10
             4.      When Counsel inquired as to the reasons Mr.
             Castellanos refused the request for a continuance, an
             irrational conversation ensued. This led Counsel to believe
             that his responses were based on some of the symptoms of his
             mental illness rather than rational thought. This conversation
             made it clear to counsel that he lacks the capacity to meet the
             standards in W.S. § 7-11-303(c)(iii).

[¶29] On August 7, 2012, the district court entered an Order to Suspend Proceedings
Pending Evaluation of the Defendant Pursuant to W.S. 7-11-303(a). The court ordered
that Mr. Castellanos be transported to the Wyoming State Hospital and that the State
Hospital complete its evaluation of Mr. Castellanos and file its report within thirty days.
On August 30, 2012, the State Hospital requested a thirty-day extension of its reporting
deadline:

             * * * Mr. Castellanos was ordered to be evaluated on an
             inpatient basis. At the present time the CJS unit is at capacity
             and we anticipate the ability to admit this individual by the
             week of September 17, 2012. We respectfully request a 30-
             day extension from the date of admission to complete this
             evaluation, making the report available to the Court on or
             before October 17, 2012.

[¶30] On August 30, 2012, the district court granted the Hospital’s requested thirty-day
extension to complete the evaluation and report. On November 1, 2012, the State filed a
motion to compel requesting an order compelling the State Hospital to produce its report
for the evaluation of Mr. Castellanos. On November 2, 2012, the State Hospital
requested a second thirty-day extension to complete its evaluation and report:

             Due to the number of evaluations being requested at this time
             Mr. Castellanos was not admitted to the Criminal Justice
             Services (CJS) of the Wyoming State Hospital until
             September 24, 2012. Due to the complexities of the existing
             caseloads, we are respectfully requesting an additional 30-day
             extension to allow the designated evaluator the adequate time
             to complete this evaluation. The evaluation will be available
             to the Court on or before November 16, 2012.

[¶31] On November 2, 2012, the district court entered an order granting the State
Hospital’s request for a second thirty-day extension. On November 19, 2012, the State
Hospital issued its evaluation report for Mr. Castellanos. The report concluded:




                                             11
             [B]ased on all available information, it can be stated with a
             reasonable degree of psychological certainty that Mr.
             Castellanos has sufficient present capacity to comprehend his
             position, to understand the nature and object of the
             proceedings against him, to conduct his defense in a rational
             manner, and to cooperate with counsel to the end that any
             available defense may be interposed.

[¶32] On November 28, 2012, through an exchange of emails, Judge Arnold learned that
neither defense counsel nor counsel for the State had received copies of the State
Hospital’s report, and on November 29, 2012, the district court mailed the report to both.
On November 30, 2012, the report was filed with the district court, and on that same date
the district court sua sponte issued an order setting a scheduling conference for December
7, 2012. On December 5, 2012, in an exchange of emails concerning the logistics of the
December 7th hearing, defense counsel informed the court they would be requesting a
second evaluation of Mr. Castellanos’ competency to proceed. In response, the court
asked counsel for both parties whether the scheduling conference should be delayed
pending the outcome of the second evaluation. The State objected to any delay:

             I would not agree for a number of reasons. First, the victims
             have a right to know when this case is going to be tried. Even
             if we schedule it now, it is going to be near two years since
             the crime. The State has been ready to go to trial for months.
             Secondly, the second evaluation should be required to be
             done within 30 days. That is what the statute provides. We
             have already spent four months getting the first evaluation.
             The trial can be scheduled. If, for some reason, the
             Defendant is found incompetent, the dates can be vacated.
             It’s alot easier to cancel a three week trial than to find another
             three week block as we proceed. If we do not work out a
             schedule, the second evaluation will prove an even greater
             delay than the first. It is time to move forward.

[¶33] The district court went forward with the scheduling hearing on December 7, 2012.
The first issue the court addressed during that hearing was the indication of Mr.
Castellanos’ dissatisfaction with Defense Team Two contained in the State Hospital’s
report:

                    THE COURT:          * * * [T]here are a lot of
             comments in there about Mr. Castellanos’ dissatisfaction with
             his representation. And I think probably the first thing we
             ought to settle is to determine from you and Rob, Kerri,



                                              12
              whether he’s made that clear to you and what your response
              is, what your reaction is.
                      MR. OLDHAM:           Well, Judge, we haven’t had any
              contact with our client. The day after the hearing, he called
              and Kerri wasn’t in the office, and I spoke with him for 20
              minutes. In the entire 20 minutes, it was just him screaming
              at me and expressing his anger on me and Kerri advertising
              him, so to speak, in his words.
                      He wouldn’t speak to us so we had a mitigator from
              our team. She’s had contact with him. She’s been flying in
              from California and from New York and visiting with him
              about once a week, and he does speak with her. But he just
              keeps reiterating that he’s not going to do anything as long as
              Kerri and I are on the team. And unfortunately, that includes
              him cooperating with her for mitigation and the penalty
              phase.
                      Our plan was to go down probably next week or the
              week after at the latest and try to meet with him in person, but
              he has been adamant that he will not meet with us if we go
              down there. But we do realize we have to try to meet with
              him in person.
                                             ***
                      But our relationship with him has just deteriorated, and
              it really concerns us at this point, Judge.
                      THE COURT:            Well, it does me too. My interest
              is in getting this case tried, and right now, the only
              information I have on this issue is what I’ve read in the
              report. And so I’m not treating it as any kind of a motion.
              I’m just bringing it to the parties’ attention.
                      And I think the best course for me to do is to go ahead
              and set it for trial, and you all do whatever you feel you have
              to do. And we will respond to it as it arises.

[¶34] During the scheduling hearing, the district court discussed the possibility of
terminating the suspension of proceedings to allow the court an opportunity to rule on the
issues concerning Defense Team Two’s continuing representation of Mr. Castellanos.
With the agreement of counsel for both parties, the court concluded the better course was
to first resolve the request for a second competency evaluation. The court then turned to
the question of scheduling the trial, commenting that “if we delay setting a date, that just
sets things out further in the future, which is not in anybody’s interest.”

[¶35] The parties agreed that the trial would take four weeks. The earliest date the
district court could accommodate a four-week trial was in June 2013, but the parties


                                              13
agreed that logistically that date would not work because it would not allow sufficient
time to issue jury questionnaires and have them returned. The court ultimately decided,
with the agreement of counsel, that the trial should be scheduled to begin in September
2013. The court explained:

                     And I want to put on the record the reason that we are
             talking about these dates is that – primarily because of the
             length of one block of time is going to make it inherently
             difficult to schedule it. I am prepared to do that, but I’m not
             particularly comfortable with rescheduling literally dozens of
             cases if we do it, for example, in July or August, which is
             what it would amount to. In September, we have the capacity
             to set aside essentially the whole month to accomplish the
             trial of this case.
                     And I understand that Mr. Castellanos is very strongly
             urging and in favor of getting it done more quickly rather than
             more lately or more – further out in the future. I have already
             extended this case over his objections, so I’m pretty – pretty
             sensitive to the idea that I need to try it as soon as I can after
             consultation with counsel.

[¶36] On December 12, 2012, the district court issued an order setting Mr. Castellanos’
trial to begin on September 3, 2013. On that same date, December 12, 2012, defense
counsel filed their written request for a second competency evaluation, to which the State
filed a written objection. On December 20, 2012, the district court issued an Order to
Suspend Proceedings Pending a Second Evaluation of the Defendant Pursuant to W.S. 7-
11-303(d). The order directed that the second evaluation be completed by an evaluator of
defense counsel’s choosing and that the evaluation be completed within thirty days. On
January 7, 2013, defense counsel filed a motion requesting a thirty-day extension of the
evaluation deadline, citing delays in processing the contract with the evaluator. On
January 9, 2013, the district court issued an order granting the thirty-day extension.

D.    Change of Counsel and Lifting of Suspension on Proceedings

[¶37] On January 14th and 17th, 2013, two new public defenders (Defense Team Three),
Tina Olson and Dylan Rosalez, entered their appearance as counsel for Mr. Castellanos.
On January 23, 2013, Ms. Johnson and Mr. Oldham, moved to withdraw as counsel
because Mr. Castellanos was unwilling to continue with them as his appointed counsel.
The district court granted that motion.

[¶38] On February 5, 2013, Defense Team Three filed a notice of their withdrawal of the
request for a second competency evaluation and requested that the district court make
findings as to Mr. Castellanos’ competency to proceed. On March 5, 2013, the district


                                              14
court held a status hearing at which it addressed the defense request to make competency
findings. The court indicated it would be entering written findings adopting the State
Hospital’s determination that Mr. Castellanos was competent to proceed, and neither
party objected. Counsel for the State then sought confirmation that the delay occasioned
by the competency proceedings and the change in counsel would be properly accounted
for under W.R.Cr.P. 48, and the following exchange ensued:

                    [MR. BLONIGEN]: I would like the Court on the
             dates so that you don’t get – I will address this a little further.
             The Court has been very meticulous about documenting Rule
             48, time exclusions for the 180-day rule. And, of course, this
             is excludable under that rule.
                    And we would also like further findings from the
             Court [on] the additional time between now and when we are
             set for trial as reasonable to allow new counsel to get
             prepared, file the motions, pursue those motions – in other
             words, pursuant to interests and administration of justice
             under Rule 48. So the Court has, as I said, been very
             meticulous about that in the past. But we would ask for a
             similar finding.
                    THE COURT:           I will do that. Thank you, Mr.
             Blonigen.
                    MS. OLSON:           * * * With regard to Rule 48
             issues and any speedy trial issue, as you know from Mr.
             Castellanos’s filing, and himself, there is also other
             discussion on the record. He continues to assert that he has
             been denied a speedy trial in this matter.
                    THE COURT:           I understand. I recognize that
             position and commented a couple times, but I will accept it
             once again.

[¶39] On March 22, 2013, the district court entered an Order Finding Defendant
Competent to Proceed. In that order, the court made findings concerning Mr.
Castellanos’ competence to proceed and ordered that the suspension of proceedings be
lifted.

E.    Third Continuance

[¶40] On May 4, 2013, defense counsel sent an email to the Laramie County District
Attorney concerning a misdemeanor case that office had filed against Mr. Castellanos.
Counsel expressed concerns that the trial on the misdemeanor matter would take away
time from other preparations and commented that “I am already extremely concerned
about time and the status of the other matter.” Defense counsel copied counsel for the


                                              15
State and Judge Arnold with the email, which prompted the district court to set a status
conference.

[¶41] On May 22, 2013, the district court held the scheduled status conference. During
the status conference, defense counsel informed the court that the defense would be filing
a motion to continue requesting that the trial be continued for a period of six months. As
grounds for the continuance, Ms. Olson stated that the defense investigation was not
complete and would not be complete by the September 2013 trial date and an important
defense mitigation witness would not be available for the trial in September. The State
strenuously objected to any further delay. Regarding Mr. Castellanos’ position on the
continuance, defense counsel stated:

                    Your Honor, I have to make it very clear that his
             position has not changed. It’s never changed. He did want a
             speedy trial, and he has asserted his right over and over to a
             speedy trial.
                    And over his comments, including his written
             comments to that effect, this Court has continued the case
             past 180 days in the due administration of justice.

[¶42] The court did not rule on the motion to continue during the status conference and
instead set deadlines for the defense to file its motion and for the State and Mr.
Castellanos to object. The court directed that the defense motion detail the preparation
completed to date, the preparation remaining, and the reasons the remaining preparation
would not be completed by the currently scheduled trial date.

[¶43] On June 4, 2013, defense counsel filed Defendant’s Third Motion to Continue
Trial. The defense motion cited the importance of mitigation evidence in a capital case
and then outlined in detail, with supporting affidavits, the mitigation work completed and
that remaining. The motion identified two reasons in particular that the defense
mitigation investigation was taking longer than it might in other cases. First, Mr.
Castellanos emigrated from Guatemala to the United States and thus the collection of
certain records required the use of a translator and forms appropriate under that country’s
protocols. Second, those members of Mr. Castellanos’ family who were United States
residents were not Wyoming residents. They resided on the east and west coasts, which
required more travel and time to conduct the mitigation investigation. One of the
motion’s supporting affidavits also noted the impact of Mr. Castellanos’ competency
evaluation on the mitigation investigation:

             After the motion for competency evaluation was granted, the
             attorney-client relationship broke down. The competency
             evaluation caused the mitigation investigation to crawl to a
             halt as the defendant was requesting new counsel. A


                                             16
              significant amount of time and resources were focused on
              rebuilding a relationship with Mr. Castellanos.

[¶44] Mr. Castellanos opposed the motion to continue with his pro se filing of
Defendant’s Motion to Show Great Cause of Prejudice for Violation of Due Process. The
State also filed a written opposition to the motion to continue, supported by victim
affidavits asserting their interest in having the trial proceed with no further delay.

[¶45] Contemporaneous with the filing of the defense motion to continue, defense
counsel also filed on June 4, 2013, a motion to dismiss for violation of Mr. Castellanos’
constitutional right to a speedy trial. On July 8, 2013, the district court entered an Order
Continuing Trial. In so ruling, the court found that granting the six-month continuance
was required in the due administration of justice:

                      Defense counsel requests a six (6) month continuance
              from the date of the current trial setting to further gather
              mitigation evidence and to otherwise adequately prepare for
              the Defendant’s trial. Despite the concerns, defense counsel
              cannot properly move for a continuance under Wyo. R. Crim.
              P. Rule 48(b)(4)(A) because the Defendant, who has
              continuously declined to waive his right to a speedy trial, did
              not provide an affidavit in support of the Motion. Therefore,
              if the trial is to be continued, this Court would have to move
              under Rule 48(b)(4)(B). Believing that it is required in the
              due administration of justice, this Court moves sua sponte to
              continue the trial.
                                             ***
                      * * * Defendant asserts he has been prejudiced given
              the delay in bringing him to trial but fails to provide the Court
              with any suggestion of what prejudice he has actually
              suffered. Defendant’s counsel on the other hand has alleged
              that in order to adequately prepare for trial and competently
              represent the Defendant, a continuance is necessary. In light
              of defense counsel assertions the Court finds Mr. Castellanos
              will not be prejudiced but will benefit by the granting of a
              continuance to allow counsel to further gather mitigation
              evidence. Thus, the Court does not find that a continuance
              will substantially prejudice the Defendant as anticipated by
              Rule 48(b)(4)(B). The Court recognizes the validity of some
              of the State’s objections to a continuance but believes that on
              balance the Defendant’s right to effective assistance of
              counsel and a fair trial has greater weight than the State’s
              objections.


                                              17
[¶46] On July 8, 2013, the district court also entered an Order of Assignment. The court
ruled that the ends of justice would be best served by an assignment of the case and
ordered that the case be assigned to the Honorable Thomas T.C. Campbell. On July 10,
2013, the district court, Judge Campbell presiding, issued a Scheduling Order setting Mr.
Castellanos’ trial to begin on February 18, 2014. On September 13, 2013, the court held
a hearing on the defense motion to dismiss for lack of speedy trial, and on October 8,
2013, the court entered an order denying the motion. In so ruling, the court found the
delay in the case “was not unreasonable given a majority of the delay is attributable to the
Defendant and the Defendant has suffered no prejudice.”

[¶47] Mr. Castellanos’ trial began on February 18, 2014. On March 7, 2014, the jury
returned a verdict of guilty on all three counts of the information against Mr. Castellanos.
The penalty phase of the trial began on March 10, 2014, and on March 14, 2014, the jury
returned its verdict imposing life without parole as the appropriate sentence on the two
counts of first degree murder. On May 15, 2014, the district court entered its Judgment
and Sentence, which implemented the jury’s sentence on the two counts of first degree
murder and also sentenced Mr. Castellanos to life without the possibility of parole on the
attempted first degree murder count, for a total sentence of three consecutive terms of life
without the possibility of parole. On May 27, 2014, Mr. Castellanos timely filed his
notice of appeal to this Court.

                                      DISCUSSION

I.     Speedy Trial Claim

[¶48] Mr. Castellanos asserts a violation of his right to a speedy trial under both
W.R.Cr.P. 48(b) and the Sixth Amendment to the United States Constitution. Our review
of such claims under Rule 48(b) and the Sixth Amendment is de novo. Rhodes v. State,
2015 WY 60, ¶ 9, 348 P.3d 404, 407 (Wyo. 2015); Ortiz v. State, 2014 WY 60, ¶ 32, 326
P.3d 883, 892 (Wyo. 2014).

A.     W.R.Cr.P. 48(b)

[¶49] W.R.Cr.P. 48(b) is a procedural mechanism for enforcing a defendant’s
constitutional right to a speedy trial, and compliance with the rule is mandatory. Dean v.
State, 2003 WY 128, ¶¶ 50-52, 77 P.3d 692, 706 (Wyo. 2003); Taylor v. State, 2001 WY
13, ¶ 8, 17 P.3d 715, 718 (Wyo. 2001). Rule 48(b)(2) requires a criminal charge to be
brought to trial “within 180 days following arraignment unless continued as provided in
this rule.” W.R.Cr.P. (LexisNexis 2015). “Calculating the 180-day provision of Rule 48
is a simple matter of arithmetic, beginning with arraignment and ending with
commencement of trial, excluding any time periods specified in the rule.” Ortiz, ¶ 33,
326 P.3d at 892 (citing Berry v. State, 2004 WY 81, ¶ 21, 93 P.3d 222, 228 (Wyo. 2004)).


                                              18
[¶50] Mr. Castellanos was arraigned on October 3, 2011, and his trial was originally set
to begin on March 20, 2012, 169 days after his arraignment.4 His trial setting was
thereafter delayed three times and his trial began on February 18, 2014—869 days after
his arraignment. Our Rule 48(b) analysis requires that we determine what amount of that
delay, if any, counts toward the 180-day period within which Mr. Castellanos was
required to be brought to trial.

[¶51] Rule 48(b) specifies two categories of time that do not count toward the 180-day
limit and that we therefore subtract from the 869-day total in this case—those periods
excluded by subsection (b)(3) and those periods that resulted from a continuance in
compliance with subsection (b)(4). The rule defines those periods as follows:
               (3) The following periods shall be excluded in computing the
               time for trial:
                      (A) All proceedings related to the mental illness or
               deficiency of the defendant;
                       (B) Proceedings on another charge;
                      (C) The time between the dismissal and the refiling of
               the same charge; and
                     (D) Delay occasioned by defendant’s change of
               counsel or application therefor.
               (4) Continuances exceeding 180 days from the date of
               arraignment may be granted by the trial court as follows:
                       (A) On motion of defendant supported by affidavit; or
                       (B) On motion of the attorney for the state or the court
               if:
                       (i) The defendant expressly consents;
                       (ii) The state’s evidence is unavailable and the
                       prosecution has exercised due diligence; or
                       (iii) Required in the due administration of justice and
                       the defendant will not be substantially prejudiced; and


4
 Mr. Castellanos’ arraignment began on October 3, 2011 and concluded on October 10, 2011. His plea
was taken and accepted during the October 3rd proceeding, however, so that is the date we use for his
arraignment. McEwan v. State, 2013 WY 158, ¶ 32, 314 P.3d 1160, 1169 (Wyo. 2013) (“The sine qua
non of an arraignment is the taking of a plea.”).


                                                  19
                      (C) If a continuance is proposed by the state or the
              court, the defendant shall be notified. If the defendant objects,
              the defendant must show in writing how the delay may
              prejudice the defense.

W.R.Cr.P. 48(b) (LexisNexis 2015).

1.     First Delay of Trial: March 20, 2012 to August 14, 2012

[¶52] The district court originally set a trial date of March 20, 2012, for Mr. Castellanos.
This date was 169 days after Mr. Castellanos’ arraignment date and within the Rule 48(b)
180-day deadline. On January 24, 2012, however, the court granted a defense motion to
continue the trial, over Mr. Castellanos’ objection, and thereafter set a new trial date of
August 14, 2012. Because Mr. Castellanos objected to the continuance, the court granted
the continuance on its own motion pursuant to Rule 48(b)(4)(B)(iii). In doing so, the
court found the continuance was in the interests of the due administration of justice and
would not substantially prejudice Mr. Castellanos. Mr. Castellanos concedes the delay of
trial from March 20, 2012 to August 14, 2012 does not count against the 180-day clock.

2.     Second Delay of Trial: August 14, 2012 to September 3, 2012

[¶53] The August 14, 2012 trial date was voided when, on August 7, 2012, the district
court granted the defense motion for a competency evaluation and entered an order
suspending proceedings. The following dates are relevant to our analysis of the delay
between the August 14, 2012 trial date and the third trial date of September 3, 2013:

              November 19, 2012: State Hospital issues evaluation report
              finding Mr. Castellanos competent to proceed;
              November 29, 2012: District court mails State Hospital’s
              report to counsel for both parties;
              November 30, 2012: District court sets December 7, 2012
              scheduling conference;
              December 5, 2012: Defense counsel informs court that
              defense will file a request for a second competency
              evaluation;
              December 7, 2012: District court holds scheduling
              conference;
              December 12, 2012: Defense files motion for second
              competency evaluation;
              December 12, 2012: District court issues order setting
              September 3, 2013 as new trial date;
              December 20, 2012: District court issues order granting
              motion for second competency evaluation;


                                              20
                  January 14/17, 2013: Defense Team Three enters its
                  appearance;
                  February 5, 2013: Defense Team Three requests withdrawal
                  of motion for second competency evaluation;
                  March 22, 2013: District court enters order finding Mr.
                  Castellanos competent to proceed.

[¶54] Rule 48(b) excludes from the 180-day calculation “[a]ll proceedings related to the
mental illness or deficiency of the defendant.” W.R.Cr.P. 48(3)(A). Mr. Castellanos
contends the only period properly excluded pursuant to this provision is the period from
August 14, 2012 to November 19, 2012, when the State Hospital issued its report finding
Mr. Castellanos competent to proceed. We disagree.

[¶55] Nothing in Rule 48(b)(3)(A) specifies that the proceedings related to a defendant’s
mental health or deficiency terminate upon the issuance of an opinion that the defendant
is competent to proceed. To the contrary, we have said that “[w]here the primary reason
for the delay is the determination of the defendant’s mental competency to stand trial,
Wyoming law requires suspension of all criminal proceedings until the district court can
make a determination of the defendant’s mental competency.” Large v. State, 2011
WY 159, ¶ 23, 265 P.3d 243, 249 (Wyo. 2011) (quoting Hauck v. State, 2001 WY 119,
¶ 14, 36 P.3d 597, 601 (Wyo. 2001)) (emphasis added). In the case of Mr. Castellanos,
the district court was not in a position to make a competency determination simply upon
receipt of the State Hospital’s report. Defense counsel contested the State Hospital’s
findings and requested a second evaluation, and the district court found that the defense
had shown good cause for the second evaluation. In keeping with Wyo. Stat. Ann. § 7-
11-303, the court then ordered the second evaluation.5

[¶56] It was not until the defense withdrew its request for a second evaluation that the
district court was in a position to determine Mr. Castellanos’ competency to proceed,
which the court did on March 22, 2013, when it determined that Mr. Castellanos was
competent to proceed. Until that point, the proceedings related to Mr. Castellanos’
competency remained pending.

5
    The statute governing mental competency evaluations provides:

                           The clerk of court shall deliver copies of the report to the district
                  attorney and to the accused or his counsel. The report is not a public
                  record or open to the public. After receiving a copy of the report, both
                  the accused and the state may, upon written request and for good cause
                  shown, obtain an order granting them an examination of the accused by a
                  designated examiner of their own choosing. For each examination
                  ordered, a report conforming to the requirements of subsection (c) of this
                  section shall be furnished to the court and the opposing party.

Wyo. Stat. Ann. § 7-11-303(d) (LexisNexis 2015).


                                                         21
[¶57] The facts of this case are analogous to those this Court addressed in Potter v.
State, 2007 WY 83, 158 P.3d 656 (Wyo. 2007). In Potter, the defendant entered a plea of
not guilty by reason of mental illness and claimed he was not competent to proceed.
Potter, ¶ 5, 158 P.3d at 659. This occurred on October 21, 2004, and on October 25,
2004, the district court suspended proceedings pending a competency evaluation. Id.,
¶¶ 5-6, 158 P.3d at 659. On November 23, 2004, the defendant filed a speedy trial
demand and a motion withdrawing his request for a competency evaluation and
requesting that the case be set for a re-arraignment on his change of plea. Id., ¶ 7, 158
P.3d at 659. The court held a hearing and directed the parties to provide additional
briefing. Id.

[¶58] On January 6, 2005, the district court in Potter held another hearing and received
expert testimony that the defendant was competent to proceed. Potter, ¶ 25, 158 P.3d at
662-63. The district court agreed with the psychologist and declared the defendant
competent to proceed. Id. During the hearing, though, another issue arose concerning
the defendant’s ability to present evidence of his mental state at trial. Id., ¶ 26, 158 P.3d
at 663. The court ordered additional briefing on the question and scheduled additional
argument on the question for January 20, 2005. Id., ¶ 27, 158 P.2d at 663. In light of
these proceedings, we held that even though the court had received expert testimony that
the defendant was competent to proceed, the defendant’s mental status remained at issue
at least until the January 20th hearing. Id. The Rule 48(b) exclusion for proceedings
related to a defendant’s mental illness or deficiency therefore excluded the entire period
from October 21, 2004 through January 20, 2005 from the 180-day calculation.6 Id.

[¶59] Similarly, in this case, Mr. Castellanos’ competency to proceed remained an issue,
and the proceedings related to his competency remained pending, until the district court
accepted the State Hospital’s findings and declared him competent to proceed on March
22, 2013. We thus conclude that the period of delay covered by proceedings related to
Mr. Castellanos’ competency to proceed was August 14, 2012 to March 22, 2013, and
that period is excluded from the 180-day calculation pursuant to Rule 48(b)(3)(A).

[¶60] This brings us to the remaining delay before the third trial date, the period of
March 23, 2013 to September 3, 2013. Mr. Castellanos contends this period must be
counted against the 180-day clock because Mr. Castellanos objected to any continuance
and the district court did not make a motion to continue the trial in the due administration
of justice. In so contending, Mr. Castellanos argues that in Detheridge v. State, 963 P.2d
233 (Wyo. 1998), this Court interpreted Rule 48(b) to require a formal motion to continue

6
  The Court in Potter went on to declare the period between January 20, 2005 and June 7, 2005 also
excluded from the speedy trial clock because the defendant’s mental status was still at issue and it
remained at issue until the district court made its final determination regarding the defendant’s mental
status on June 7, 2005. Potter v. State, ¶ 30, 2007 WY 83, 158 P.3d 656, 664 (Wyo. 2007).


                                                    22
and findings that a continuance is required in the due administration of justice before a
continuance may be granted over the objections of a defendant. We again disagree.

[¶61] In Detheridge, the defendant filed a speedy trial demand and the district court set
an initial trial date in compliance with Rule 48. Detheridge, 963 P.2d at 234. Thereafter,
the defendant filed a motion to dismiss based on a constitutional challenge to the statute
under which he was charged. Id. While that motion was pending, the defendant’s trial
date passed without entry of a continuance or a new setting. Id. After the motion was
decided, the district court still did not set a new trial date. Id. Eventually, with only a
few days remaining on the Rule 48 clock, the State filed a motion requesting a trial
setting. Id. The request did not include a motion to continue or an explanation for the
delay. Id. The district court did not set a trial date, and nothing was done on the case
until the defendant filed a motion to dismiss for lack of a speedy trial. Id. The district
court denied the motion and then set a trial date. Id.

[¶62] We held that the defendant’s right to a speedy trial was violated based on the
district court’s clear violation of Rule 48. Detheridge, 963 P.2d at 236. We explained:

              Despite Detheridge’s written demand for a speedy trial,
              neither the district court nor the prosecution took any steps to
              reset the trial date, file a request for continuance, state the
              reasons why a continuance was necessary, or even grant a
              continuance prior to the conclusion of the 120-day period.

              It was incumbent upon the State and the district court, after
              Detheridge’s initial demand, to take the minimal steps
              necessary to secure compliance with the requirements of
              W.R.Cr.P. 48.

Detheridge, 963 P.2d at 236.

[¶63] Our holding in Detheridge did not impose a set of specific procedural
requirements to which a court must adhere in re-setting a trial date, but instead
admonished the “callous disregard” of Rule 48. See Germany v. State, 999 P.2d 63, 67
(Wyo. 2000) (distinguishing Detheridge because the facts did not “evince the callous
disregard of the speedy trial rule illustrated in Detheridge”). Our concern was not with
the mechanics of a trial court’s setting of a trial date, but rather with the court’s attention
to the grounds on which a trial date may be continued beyond the 180-day mark.

[¶64] There is no question in this case that in resetting the trial date after Mr.
Castellanos’ competency proceedings voided the August 14, 2012 setting, the district
court acted with due regard for Rule 48’s requirements. The court recognized that
finding space in its calendar for a four-week trial would be difficult, and rather than


                                               23
waiting for a motion, it attempted to minimize the delay by sua sponte setting a
scheduling conference before the suspension of proceedings had even been lifted. The
court then picked the earliest possible date that would accommodate a four-week trial and
allow the court to complete the necessary pretrial requirements, such as summoning the
jury panel and issuing juror questionnaires.

[¶65] As a practical matter, a trial cannot be set to begin the moment a suspension of
proceedings is lifted. We recognized this in Rodgers v. State, 2011 WY 158, 265 P.3d
235 (Wyo. 2011). In Rodgers, the defendant’s trial was scheduled to begin on the 180-
day deadline. Rodgers, ¶ 30, 265 P.3d at 243. Five days before the scheduled trial date,
though, the district court suspended proceedings at defense counsel’s request for an
evaluation of the defendant’s mental competency to proceed. Id., ¶ 13, 265 P.3d at 239.
After the evaluation was received and the defendant was declared competent to proceed,
the court set a new trial date, with the trial to begin in about three months.7 Id. We found
no Rule 48(b) violation, reasoning:

                Once the district court postponed the original trial date, it
                would have been a practical impossibility for Rodgers’ trial to
                be held within the five days remaining on the 180–day speedy
                trial clock of Rule 48(b)—witnesses had to be subpoenaed, a
                new jury panel had to be summoned, and time had to be
                afforded for Rodgers to contest the forensic evaluation
                findings and for the district court to make a final
                determination concerning Rodgers’ fitness to proceed. In our
                view, Rule 48(b) anticipates such a situation. It allows for a
                continuance of the 180–day limit if required for the due
                administration of justice and there is no resulting prejudice to
                the defendant. W.R.Cr.P. 48(b)(4)(B)(iii).

Rodgers, ¶ 30, 265 P.3d at 243.

[¶66] Mr. Castellanos has not shown a disregard for the requirements of Rule 48 in the
district court’s setting of the September 3, 2013, trial date or that he suffered substantial
prejudice as a result of that setting. We find that the setting was made in the due
administration of justice and thus conclude that the delay from March 22, 2013, when the
suspension of proceedings was lifted, to September 3, 2013 does not count against the
180-day deadline.

3.      Third Delay of Trial: September 3, 2013 to February 18, 2014

7
  Notably, in the factual account of this resetting, there is no indication the setting was preceded by a
motion to continue or accompanied by a specific finding that the setting was in the due administration of
justice. Rodgers v. State, ¶ 13, 2011 WY 158, 265 P.3d 235, 239 (Wyo. 2011).


                                                    24
[¶67] The final delay in Mr. Castellanos’ trial occurred when on June 4, 2013, Defense
Team Three moved to continue the trial for a period of six months to allow it additional
time to prepare for the trial and in particular to prepare for the trial’s penalty phase. Mr.
Castellanos again objected to this continuance. The district court granted the requested
continuance on July 8, 2013 and ruled that it was granting the continuance on its own
motion in the due administration of justice. In doing so, the court acknowledged Mr.
Castellanos’ objection but found that Mr. Castellanos had not shown he would be
substantially prejudiced by the delay. Mr. Castellanos concedes that the delay between
the September 3, 2013 setting and the February 18, 2014 setting was pursuant to a proper
Rule 48(b)(4)(B)(iii) continuance and does not count against the 180-day speedy trial
clock.8

[¶68] Mr. Castellanos’ original trial date of March 20, 2012, was 169 days after his
arraignment and complied with the 180-day limit set by Rule 48(b). The delays in
commencing trial that occurred after that setting do not count against the 180-day limit,
and Mr. Castellanos was therefore brought to trial within the time specified by Rule
48(b). We thus find no Rule 48(b) violation.

B.      Constitutional Analysis

[¶69] We turn next to the question of whether Mr. Castellanos’ Sixth Amendment
constitutional right to a speedy trial was violated. We have summarized our required
analysis:

                The Sixth Amendment guarantees every criminal defendant a
                speedy trial. U.S. Const. amend. VI; Humphrey v. State, 2008
WY 67, ¶ 20, 185 P.3d 1236, 1243 (Wyo.2008). For its

8
  Although Mr. Castellanos concedes that this period does not count against the 180-day clock, he alludes
to some sort of ulterior motive in the contemporaneous reassignment of the case to another judge.
Specifically, in his brief on appeal, Mr. Castellanos asserts:

                The trial court’s July 8, 2013, Order Continuing Trial indicated there
                was a need to continue the trial date due to defense counsel not being
                ready for trial; however, the immediate reassignment of the case to
                another judge showed there was a possible additional motive to allow a
                new judge to schedule the trial in accordance with its own docket.

It is not clear to this Court what Mr. Castellanos is suggesting with respect to the motive to have his case
scheduled on another judge’s docket. If the suggestion is that this was a way to further delay the trial, the
record does not support the assertion. Judge Arnold granted the six-month continuance and then assigned
the case to Judge Campbell. Judge Campbell set a February 18, 2014 trial date, which was about a half of
a month earlier than the six months granted, and there were no further delays. The trial began on that
date.


                                                      25
              constitutional speedy trial analysis, this Court adopts the four-
              factor test articulated in Barker v. Wingo, 407 U.S. 514, 530–
              33, 92 S. Ct. 2182, 2192–93, 33 L. Ed. 2d 101 (1972); Cosco v.
              State, 503 P.2d 1403, 1405 (Wyo.1972), cert. denied, 411
U.S. 971, 93 S. Ct. 2164, 36 L. Ed. 2d 693 (1973). The Barker
              test requires balancing (1) the length of the delay, (2) the
              reason for the delay, (3) the defendant’s assertion of his right,
              and (4) the prejudice to the defendant. Boucher v. State, 2011
WY 2, ¶ 9, 245 P.3d 342, 348 (Wyo.2011); Strandlien v.
              State, 2007 WY 66, ¶ 6, 156 P.3d 986, 990 (Wyo.2007). No
              individual factor is dispositive. Boucher, 2011 WY 2, ¶ 9, 245
P.3d at 348. The ultimate “inquiry is whether the delay in
              bringing the accused to trial was unreasonable, that is,
              whether it substantially impaired the right of the accused to a
              fair trial.” Warner v. State, 2001 WY 67, ¶ 10, 28 P.3d 21, 26
              (Wyo.2001) (quoting Wehr v. State, 841 P.2d 104, 112
              (Wyo.1992)).

Ortiz, ¶ 39, 326 P.3d at 893.

1.     Factor One: Length of Delay

[¶70] For purposes of a constitutional analysis, “the speedy trial clock begins to run at
the time of arrest, information, or indictment, whichever occurs first.” Ortiz, ¶ 40, 326
P.3d at 893 (citing Boucher, 2011 WY 2, ¶ 10, 245 P.3d at 349). “The right to a speedy
trial ‘continues until the defendant is convicted, acquitted or a formal entry is made on
the record of his case that he is no longer under indictment.’” Ortiz, ¶ 40, 326 P.3d at
893 (quoting Berry, 2004 WY 81, ¶ 32, 93 P.3d at 231).

[¶71] Mr. Castellanos was arrested on August 23, 2011, and convicted on March 7,
2014, resulting in a delay of 927 days. This delay is presumptively prejudicial and
requires consideration of the remaining Barker factors. See Durkee v. State, 2015 WY
123, ¶ 15, 357 P.3d 1106, 1111 (Wyo. 2015) (citing cases in which this Court found that
delays of 562, 720 and 887 days are presumptively prejudicial and require analysis of the
other three Barker factors).

2.     Factor Two: Reason for Delay

[¶72] The second factor in the Barker analysis requires that we examine which party
was responsible for the delay in bringing the defendant to trial. Miller v. State, 2009 WY
125, ¶ 40, 217 P.3d 793, 805 (Wyo. 2009). “We weigh the delays caused by the State
against those caused by the defendant, keeping in mind it is the State’s burden to bring a
defendant to trial in a timely manner and it must show that the delays were reasonable


                                              26
and necessary.” Durkee, ¶ 16, 357 P.3d at 1112 (citing Harvey v. State, 774 P.2d 87, 95
(Wyo. 1989)). “Delays attributable to competency evaluations fall into the ‘neutral’
category in the Barker balancing test.” Miller, ¶ 41, 217 P.3d at 805 (citing Potter, ¶¶ 30,
37, 158 P.3d at 664–65).

[¶73] With regard to delays caused by the defense, we have held that “[u]nquestionably,
delays attributable to the defendant may disentitle him to speedy trial safeguards.”
Miller, ¶ 40, 217 P.3d at 805 (quoting Berry, ¶ 35, 93 P.3d at 232). Delays assigned to
the defendant include “delays attributable to changes in defense counsel, to the
defendant’s requests for continuances, and to the defendant’s pretrial motions.” Durkee,
¶ 16, 357 P.3d at 1112 (quoting Ortiz, ¶ 42, 326 P.3d at 893). Because an attorney “is the
defendant’s agent when acting, or failing to act, in furtherance of the litigation, delay
caused by the defendant’s counsel is also charged against the defendant.” Vermont v.
Brillon, 556 U.S. 81, 91, 129 S. Ct. 1283, 1291, 173 L. Ed. 2d 231 (2009) (quoting
Coleman v. Thompson, 501 U.S. 722, 753, 111 S. Ct. 2546, 115 L. Ed. 2d 640 (1991))
(footnote omitted); see also Berry, ¶ 35, 93 P.3d at 232 (noting that although delay
caused by change in counsel due to counsel’s hospitalization was beyond defendant’s
control, the delay nonetheless weighed against defendant).

[¶74] With regard to delays attributable to the State, we have said:

              A deliberate attempt to delay the trial in order to hamper the
              defense should be weighted heavily against the government.
              A more neutral reason such as negligence or overcrowded
              courts should be weighted less heavily but nevertheless
              should be considered since the ultimate responsibility for
              such circumstances must rest with the government rather than
              with the defendant. Finally, a valid reason, such as missing
              witnesses, should serve to justify appropriate delay. Wehr v.
              State, 841 P.2d 104, 112–113 (Wyo.1992), quoting Barker.

Durkee, ¶ 16, 357 P.3d at 1112 (quoting Berry, ¶ 36, 93 P.3d at 232).

a.     First Continuance

[¶75] The delays in this case started with the following defense motions: a motion to
continue the preliminary hearing to allow for discovery; motions to continue the
arraignment; and a motion to extend the deadline for the State to declare whether it would
seek the death penalty. As a result of these delays, the State did not file its death penalty
election until December 27, 2011, just over four months after Mr. Castellanos’ arrest.
Shortly after the State made its death penalty election, on January 6, 2012, the defense
filed a motion to continue the trial for a period of eighteen months to allow time both for
trial preparation and for Defense Team One to obtain capital case training. The district


                                              27
court granted that continuance but not an eighteen-month continuance. It allowed a
continuance to August 14, 2012—or close to a five-month continuance.

[¶76] Under our usual analysis, these delays caused by: 1) defense motions to continue
the preliminary hearing and arraignment; 2) a defense motion to extend the deadline for
the State's death penalty election; and 3) a defense motion to continue, are all attributable
to the defense. Mr. Castellnos contends, however, that the entire period from August 23,
2011 to August 14, 2012, a period of 357 days, should be treated as a delay caused by the
appointment of counsel not qualified to try a capital case, which he asserts resulted from
a systemic breakdown of the Public Defender’s Office. From this, Mr. Castellanos
argues the delay must be attributed in its entirety to the State.

[¶77] Mr. Castellanos’ argument that the delay from August 23, 2011 to August 14,
2012 must be attributed to the State can be broken down into several increments. First,
Mr. Castellanos contends that when a public defender assigns counsel to a case, it is
performing an administrative function and thus acting under color of state law. Second,
Mr. Castellanos asserts that the Wyoming Public Defender’s Office was insufficiently
staffed to assign counsel to his case that was qualified to try a capital case. Third, Mr.
Castellanos argues that the Public Defender’s inability to assign capital case-qualified
counsel on the date of his arrest caused the entire 357-day delay between the date of his
arrest on August 23, 2011, and the new trial setting of August 14, 2012.

[¶78] The record does not support Mr. Castellanos’ argument. First, while this case
clearly had the potential to become a capital case, it was not a capital case when Mr.
Castellanos was arrested. As a result of defense motions delaying the State’s death
penalty election—motions to which Mr. Castellanos did independently object—the case
did not become a capital case until December 27, 2011. Within two months of the State’s
death penalty election, the Public Defender’s Office assigned capital case-qualified
counsel. The record further shows that Defense Team Two and Defense Team Three,
both of which were capital case-qualified, encountered significant difficulties in
completing the defense mitigation investigation and could not have been prepared to go
to trial on March 20, 2012, following the State’s December 27, 2011, death penalty
election. Thus, even had Defense Team One been capital case-qualified, the defense
would not have been prepared to try the case less than three months after the State’s
election. The record simply does not support Mr. Castellanos’ assertion that the delay
between his arrest and the second trial setting is attributable to the assignment of counsel
that was not capital case-qualified.

[¶79] The record likewise provides no support for the assertion of a systemic breakdown
in the Public Defender’s Office. At the outset of the case, the Public Defender assigned
counsel she considered highly qualified and properly experienced to handle a case
involving the serious charges filed against Mr. Castellanos. Additionally, she recognized
the potential for the case to become a capital case and immediately retained a mitigation


                                              28
expert. Finally, she herself is qualified to supervise the representation in capital cases
and was serving in a supervisory role in this case. On this record, we are unable to find a
deficiency in the functioning of the Public Defender’s Office or a systemic breakdown.9

[¶80] The delays in this case up to the date of the State’s death penalty election resulted
from defense motions. The State did not contribute to any of these delays, including the
extension of time to make its death penalty election. Likewise, the delay caused by the
first defense continuance is attributable to the defense. The need for the continuance
grew from the legitimate need for additional time to prepare for a case that required
investigation of defenses for both guilt and penalty phases of the trial. Moreover, the
State again contributed in no way to this delay and in fact objected to the continuance.
For these reasons, we assign the early delays and the delay caused by the first
continuance to the defense and weigh that delay against Mr. Castellanos’ speedy trial
claim.

b.      Delays Relating to Competency Evaluations

[¶81] Mr. Castellanos’ competency evaluations required a suspension of proceedings
and a new trial date. The suspension of proceedings created a delay from August 14,
2012 to March 22, 2013, and the logistical difficulties of scheduling the trial required that
the new trial date be set for September 3, 2013, five-plus months from the district court's
order declaring Mr. Castellanos competent to proceed. Delays attributable to competency
evaluations are considered neutral in the assignment of responsibility for the delay.
Miller, ¶ 41, 217 P.3d at 805. Delays caused by an overcrowded court docket are
assigned to the State, but are not weighted heavily. Durkee, ¶ 24, 357 P.3d at 1113.

[¶82] Mr. Castellanos again argues that we should deviate from our usual assignment of
responsibility for delay and assign the entirety of the delay, from August 14, 2012 to
September 3, 2013, to the State. We again disagree.

[¶83] Mr. Castellanos first argues the delay caused by the competency evaluations
should be attributed to the State because defense counsel’s request for the evaluations
was a ruse to obtain a continuance to which Mr. Castellanos would not agree. We have
reviewed the State Hospital’s competency report, which detailed the communications
from Mr. Castellanos that caused defense counsel to question his competency, and we
find that defense counsel had a legitimate basis to request the first competency



9
 Because the record does not support a finding that the delay between August 23, 2011 and August 14,
2012 was caused by the assignment of counsel or a systemic breakdown in the Public Defender’s Office,
we need not resolve the legal question of whether a public defender is acting under color of state law
when assigning counsel to a case or the legal question of when a systemic breakdown in a public
defender’s office will alter our analysis of who is responsible for the delay in bringing a case to trial.


                                                     29
evaluation.10 Defense counsel’s request for a second competency evaluation was
supported by a report from a mental health professional that had recently examined Mr.
Castellanos. Our review of the defense request for a second evaluation thus likewise
persuades us that the request was not a ruse. Because we have found that defense counsel
had legitimate grounds for its competency evaluation requests, we need not address the
merits of the suggestion that in the event of a ruse, the delay must be assigned to the
State.

[¶84] Mr. Castellanos next argues that responsibility for the delay caused by the
competency evaluations should shift to the State because the State Hospital took too long
to complete its evaluation and report, requiring two thirty-day extensions to complete its
work. The sole authority Mr. Castellanos cites in support of this argument is a federal
case interpreting a provision of the federal Speedy Trial Act that specifically set time
limits on completing competency evaluations. See United States v. Dellinger, 980
F. Supp. 2d 806 (E.D. Mich. 2013). We have no similar statutory requirement, and we
find no inherent unreasonableness in the time it took the State Hospital to complete its
evaluation and report. We thus reject this proposed shifting of assignment for the delay
to the State.

[¶85] The delay from August 12, 2012 to March 22, 2013 for Mr. Castellanos’
competency proceedings is a neutral delay. The delay from March 22, 2013 to
September 3, 2013, attributable to finding a four-week opening in the district court’s
docket and accommodating the trial logistics, is assigned to the State but not weighted
heavily.

c.      Delay Caused by Final Continuance

[¶86] The final delay we must consider is the delay from September 3, 2013 to March 7,
2014. This delay was caused by a defense continuance, to which the State objected. The
reason for the continuance was again defense counsel’s legitimate need for additional
time to prepare for trial, to prepare a defense mitigation case made difficult by the
location of witnesses and records, and to secure the presence of defense mitigation
witnesses. Also contributing to the need for this continuance was the change in defense
counsel and Mr. Castellanos’ refusal to work with Defense Team Two or the defense
mitigation expert from the date of Defense Team Two's request for a competency
evaluation and until new counsel was appointed. This delay is attributable to and must be
assigned to the defense. This delay weighs against Mr. Castellanos’ speedy trial claim.




10
  Because the State Hospital’s report is confidential pursuant to Wyo. Stat. Ann. § 7-11-303(d), we do not
include the details of the statements Mr. Castellanos made to counsel that prompted their competency
evaluation request.


                                                     30
3.     Factor Three: Defendant’s Assertion of Right

[¶87] There is no question that Mr. Castellanos asserted his right to a speedy trial.
Defense counsel notified the district court that Mr. Castellanos would not waive his
speedy trial right as early as October 26, 2011, during the hearing on the defense motion
to extend the deadline for the State’s death penalty election. He then repeatedly asserted
his right including in his objections to defense continuances. This factor weighs in favor
of Mr. Castellanos’ speedy trial claim.

4.     Factor Four: Prejudice to Defendant

[¶88] The fourth factor requires that we consider whether the delay prejudiced Mr.
Castellanos. Our analysis requires that we consider: “(1) lengthy pretrial incarceration;
(2) pretrial anxiety; and, (3) impairment of the defense.” Ortiz, ¶ 59, 326 P.3d at 896
(quoting Berry, ¶ 46, 93 P.3d at 237). “Pretrial anxiety ‘is the least significant’ factor and
because a ‘certain amount of pretrial anxiety naturally exists,’ an appellant must
demonstrate that he suffered ‘extraordinary or unusual’ pretrial anxiety.” Potter, ¶ 41,
158 P.3d at 666 (quoting Whitney v. State, 2004 WY 118, ¶ 54, 99 P.3d 457, 475 (Wyo.
2004)). “The impairment of defense factor is the most serious because it impacts the
defendant’s ability to prepare his case and skews the fairness of the entire system.”
Durkee, ¶ 37, 357 P.3d at 1116. Where a defendant is responsible for the delay, “he bears
the burden of demonstrating actual prejudice.” Whitney, ¶ 55, 99 P.3d at 475 (quoting
United States v. Lam, 251 F.3d 852, 859–60, amended by 262 F.3d 1033 (9th Cir.), cert.
denied, 534 U.S. 1013, 122 S. Ct. 503, 151 L. Ed. 2d 413 (2001)); see also Sisneros v.
State, 2005 WY 139, ¶ 28, 121 P.3d 790, 800 (Wyo. 2005) (that defendant’s actions “led
to a significant amount of the delay weighs against a finding of presumed prejudice” and
defendant thus “has the burden of showing actual prejudice”).

[¶89] The record supports Mr. Castellanos’ claims of prejudice relating to his pretrial
incarceration and his pretrial anxiety. His pretrial incarceration was 910 days, which
undoubtedly resulted in a loss of relationships, employment, and assets. Mr. Castellanos
also points to detailed record support relating to his pretrial anxiety. We find, and the
State concedes, that these factors weigh in favor of Mr. Castellanos’ speedy trial claim.

[¶90] We turn then to the question of whether the delay impaired Mr. Castellanos’
defense. Our inquiry for this prong of the prejudice analysis is whether the delay resulted
in a loss of evidence or impaired the defense by the “death, disappearance, or memory
loss of witnesses for the defense.” Ortiz, ¶ 62, 326 P.3d at 896. We find no impairment
of Mr. Castellanos’ defense and in fact conclude to the contrary that the delay worked to
his benefit.




                                               31
[¶91] In his brief on appeal, Mr. Castellanos cites to harms from: evidence that had not
been tested as of September 13, 2013; a lack of access to fresh evidence; lost evidence;
and inconsistencies accompanying changes in counsel. These are all bare allegations
with no identification of evidence that was lost, stale or untested, no identification of the
alleged inconsistencies stemming from changes in counsel, and no explanation of how
any of this impaired the defense. These allegations are insufficient to establish
impairment of Mr. Castellanos’ defense. See McEwan, ¶ 28, 314 P.3d at 1168 (rejecting
claim that 870-day delay impaired defense where defendant failed to identify unavailable
witnesses, the nature of their anticipated testimony, or when they became unavailable);
Strandlien v. State, 2007 WY 66, ¶ 18, 156 P.3d 986, 992 (Wyo. 2007) (rejecting claim
that 762-day delay impaired defense where defendant failed to show further testing of
destroyed blood sample would have yielded a lower BAC).

[¶92] The delay in bringing Mr. Castellanos to trial gave his defense team additional
time to investigate and prepare his mitigation defense for the penalty phase of his trial
and ensure the presence of important mitigation witnesses. This time plainly served to
benefit Mr. Castellanos because his mitigation defense was successful and the jury
elected not to impose the death penalty.

5.     Balancing of the Factors

[¶93] The State did not directly contribute to any delay in this case and objected to each
defense continuance. The only delay we assign to the State is the delay associated with
fitting Mr. Castellanos’ lengthy trial into the court’s docket, and that delay is not heavily
weighted against the State. The majority of the delay in this case is attributable to the
defense and in particular to the complexity of the defense mitigation case and its
investigation, Mr. Castellanos’ refusal to cooperate with Defense Team Two, and the
second change in defense counsel. Additionally, although Mr. Castellanos vigorously
asserted his right to a speedy trial, the delays in this case worked to his benefit.

[¶94] Balancing the Barker factors, we hold that there was no violation of Mr.
Castellanos’ right to a speedy trial. Although the delay in bringing Mr. Castellanos to trial
was certainly long, most of that delay is attributable to the defense, and the benefits of the
delay outweighed any prejudice to Mr. Castellanos. We conclude that the delay did not
substantially impair Mr. Castellanos’ right to a fair trial and was not unreasonable under
the circumstances of this case. See Durkee, ¶ 51, 357 P.3d at 1118 (“Under Barker, the
delay was not unreasonable, i.e., it did not substantially impair [the defendant’s] right to a
fair trial.”).

II.    Ineffective Assistance of Counsel Claim

[¶95] In his second claim of error, Mr. Castellanos argues that he was denied effective
assistance of counsel because of Defense Team One’s deficient performance. “Claims of


                                               32
ineffective assistance of counsel involve mixed questions of law and fact and are
reviewed de novo.” Rhodes, ¶ 28, 348 P.3d at 413 (citing Ortega-Araiza v. State, 2014
WY 99, ¶ 5, 331 P.3d 1189, 1193 (Wyo. 2014)). An ineffectiveness of counsel claim
requires that a defendant make certain showings:

             For [a defendant] to prevail on an ineffectiveness claim, he
             must first establish that trial counsel’s performance was
             deficient. This requires a showing that counsel failed to
             render such assistance as would have been offered by a
             reasonably competent attorney. Dettloff v. State, 2007 WY
29, ¶ 18, 152 P.3d 376, 382 (Wyo.2007) (citing Hirsch v.
             State, 2006 WY 66, ¶ 15, 135 P.3d 586, 593 (Wyo.2006)).
             [The defendant] then must demonstrate that counsel’s
             deficient performance prejudiced his defense. Under the
             prejudice prong, [the defendant] must demonstrate a
             reasonable probability exists that, but for counsel’s deficient
             performance, the outcome of his trial would have been
             different. Dettloff, ¶¶ 18–19, 152 P.3d at 382. The failure to
             make the required showing of either deficient performance or
             sufficient prejudice defeats an ineffectiveness claim. Id.

Sanchez v. State, 2011 WY 77, ¶ 40, 253 P.3d 136, 147 (Wyo. 2011); see also McGarvey
v. State, 2014 WY 66, ¶ 14, 325 P.3d 450, 455 (Wyo. 2014) (to make required showing
of prejudice, defendant must show that, absent alleged deficiency, it is reasonably
probable that the result of his trial would have been more favorable to him).

[¶96] We have further stated:

             An ineffective assistance claim has a performance component
             and a prejudice component. The components are mixed
             questions of fact and law. A court does not have to approach
             the inquiry by addressing performance first and prejudice
             second. A court does not have to address both components if
             the appellant makes an insufficient showing on one. If a court
             determines it is easier to dispose of the claim because
             sufficient prejudice is lacking, the court may do so.

Eaton v. State, 2008 WY 97, ¶ 132, 192 P.3d 36, 92 (Wyo. 2008); see also Hibsman v.
State, 2015 WY 122, ¶ 15, 355 P.3d 1240, 1244 (Wyo. 2015) (quoting Sen v. State, 2013
WY 47, ¶ 39, 301 P.3d 106, 121 (Wyo. 2013)) (“If it is easier to dispose of an
ineffectiveness claim on the ground of lack of sufficient prejudice, which we expect will
often be so, that course should be followed.”).



                                            33
[¶97] Mr. Castellanos argues that Defense Team One was ineffective because 1) the
attorneys on the team lacked capital case training and experience; 2) the attorneys were
unprepared at the arraignment hearing; 3) the attorneys failed to submit a mitigation letter
to the prosecutor; and 4) the attorneys were unprepared for a hearing on their motion to
disqualify the special prosecutor assigned to the case. We find it unnecessary to address
the first prong of the ineffectiveness standard, whether Defense Team One’s performance
was deficient, because Mr. Castellanos has not established that he was prejudiced by any
of these alleged deficiencies in Defense Team One’s performance.

[¶98] In addressing prejudice, Mr. Castellanos alleges that Defense Team One’s
deficient performance caused delay which led to lost and stale evidence. In making this
argument, Mr. Castellanos does not identify what evidence was lost or became stale or
how it affected the outcome of his trial. With regard to the deficiencies in counsel’s
performance at the arraignment hearing and the hearing on the motion to disqualify, Mr.
Castellanos fails altogether to allege any effect on the outcome of his trial. With respect
to the failure of Defense Team One to submit a mitigation letter to the prosecutor, Mr.
Castellanos offers only speculation that the submittal of such a letter may have allowed
the case to proceed as a non-capital case and allowed counsel to focus more on his
defense to the crime itself rather than mitigation for the penalty phase. Moreover, the
argument is made without any identification of evidence the defense was unable to
present as a result of its attention to the mitigation evidence.

[¶99] We have repeatedly stated that a claim of prejudice must be supported by more
than bald assertions or speculation. Galbreath v. State, 2015 WY 49, ¶ 10, 346 P.3d 16,
20 (Wyo. 2015) (bald assertions that prejudice occurred insufficient to demonstrate
prejudice); Peterson v. State, 2012 WY 17, ¶ 10, 270 P.3d 648, 653 (Wyo. 2012) (“In
order to satisfy his burden of proving counsel rendered constitutionally ineffective
assistance, [defendant] must provide more than mere speculation or equivocal
inferences.”). In this case, bald assertions and speculation are all Mr. Castellanos offers
in the way of prejudice and we therefore reject his ineffective assistance of counsel claim.

III.   Jury Selection Claim

[¶100] In his final claim of error, Mr. Castellanos contends that the district court abused
its discretion in denying Mr. Castellanos’ challenges for cause against two jurors, forcing
him to use peremptory challenges that he would otherwise have used on two other jurors
who remained on the jury. We find no reversible error.

[¶101] Mr. Castellanos challenged Juror No. 392 and Juror No. 361 for cause based on
statements they made during jury selection that suggested they would have difficulty
imposing a life sentence rather than the death penalty if they found Mr. Castellanos guilty
of first degree murder. Mr. Castellanos then used peremptory challenges to have both



                                              34
jurors dismissed. After the jury was selected, counsel for Mr. Castellanos objected to the
panel in the following exchange with the court:

                     MS. OLSON:           As Your Honor will recall, we
             raised challenges for cause to jurors 392, [name omitted]; 361
             [name omitted]. * * *
                     THE COURT:           Uh-huh.
                     MS. OLSON:           And with regard to those
             challenges, Your Honor, particularly with regard to [392 and
             361], had those been granted, and I believe the record will
             bear out that both were good challenges based on death
             penalty and mitigation impaired situation, we did have two
             other jurors that we would have used peremptory challenges
             on, and were unable to do so because of the denial of those
             challenges.
                     THE COURT:           Go ahead and name those jurors.
                     MS. OLSON:           One of those was [name omitted],
             153. While [153] gave very middle of the road answers to
             many of the questions, we were unfortunately but normally
             concerned that he has a wife who formerly worked in the
             District Attorney’s Office here, and I believe the mother still
             works at the District Attorney’s Office here, which is where
             physically Mr. Schafer’s office, conference room, whatever
             he’s using is located. So for those reasons, we would have
             stricken [153], but did not have the ability to do so in this
             situation.
                     We also would have stricken juror number 420, [name
             omitted]. We found [420’s] answer to our repetitive
             questions to be not as we would like them to be with regard to
             his viewpoints on the death penalty, his ability to be very
             middle of the road and open to mitigation.
                     And so those two jurors, Your Honor, we would have
             stricken had the challenges to [361] and [392] been granted.
                     THE COURT:           Very well.
                     MS. OLSON:           So in that sense, we cannot accept
             the jury as a panel with this situation, Your Honor.

[¶102] We have articulated the following analysis and standard of review for jury
selection claims:

                         The test we apply to determine if a
                   prospective juror should be dismissed for cause is
                   whether or not that juror would be able to render a


                                             35
                  fair and impartial verdict based upon the evidence
                  adduced at trial and the court’s instructions. Kerns
                  v. State, 920 P.2d 632, 635 (Wyo.1996) (citing
                  Munoz v. State, 849 P.2d 1299, 1302 (Wyo.1993)).
                  The question of whether a juror is biased is a
                  question of fact reserved for the trial court. Id.;
                  Jahnke v. State, 682 P.2d 991, 1000 (Wyo.1984)
                  [overruled in part on other grounds by Vaughn v.
                  State, 962 P.2d 149 (Wyo.1998) ]. We review the
                  trial court’s decision for an abuse of discretion.
                  Kerns, 920 P.2d at 635; Munoz, 849 P.2d at 1302.

             Klahn v. State, 2004 WY 94, ¶ 9, 96 P.3d 472, 478
             (Wyo.2004). We defer to the judgment of the district court
             because it can personally observe the demeanor of the jurors
             and the tenor of their responses. Schwenke v. State, 768 P.2d
1031, 1033 (Wyo.1989); Summers v. State, 725 P.2d 1033,
             1041 (Wyo.1986). Even where a prospective juror has
             previously formed or stated an opinion as to the defendant’s
             guilt, the ultimate question is whether the juror can set aside
             that opinion and impartially determine the case based upon
             the evidence. Wyo. Stat. Ann. § 7–11–106 (LexisNexis
             2007); Duke v. State, 2004 WY 120, ¶ 23, 99 P.3d 928, 939
             (Wyo.2004); Klahn, 2004 WY 94, ¶ 10, 96 P.3d at 479; Sides
             v. State, 963 P.2d 227, 231 (Wyo.1998).

Carothers v. State, 2008 WY 58, ¶ 4, 185 P.3d 1, 4 (Wyo. 2008).

[¶103] We have also addressed the circumstance where a challenge for cause of a juror is
denied and a peremptory challenge is then used to dismiss the challenged juror:

             We hold that absent a showing of prejudice a defendant’s use
             of peremptory challenge to cure a trial court’s erroneous
             denial of a challenge for cause does not violate any statutory
             or constitutional right and cannot constitute reversible error.

Klahn, ¶ 21, 96 P.3d at 484.

[¶104] To show prejudice, a defendant must show that his use of a peremptory challenge
to cure the denial of the challenge for cause was harmful error, meaning “there is a
reasonable possibility that the verdict might have been more favorable to the defendant”
if he had not been forced to so use the peremptory challenge. Klahn, ¶ 20, 96 P.3d at



                                            36
483. To make that showing, the defendant must demonstrate “that the jury was not
impartial and that he was denied a fair trial.” Id., ¶ 20, 96 P.3d at 484.

[¶105] Mr. Castellanos has not made the showing required for reversible error. First, Mr.
Castellanos passed both Juror No. 153 and Juror 420 for cause. We have recognized that
this is certainly a strong indication of the jurors’ impartiality:

             There is nothing in the record to indicate that any of the jurors
             who served on the panel were not qualified to serve. All of
             the jurors—including the two identified by Klahn as likely
             recipients of a peremptory challenge if he had had one
             available—were passed for cause. We find no abuse of
             discretion by the district court in those determinations. Since
             there is no demonstration by Klahn that the jury was not
             impartial and that he was denied a fair trial, he cannot meet
             his burden of showing harmful error[.]

[¶106] Additionally, with respect to Juror No. 420, Mr. Castellanos’ stated concern was
the juror’s willingness to consider mitigation evidence. Given that the jury did not
impose the death penalty, Mr. Castellanos’ concerns did not come to pass and he suffered
no harm from the presence of this juror on the jury.

[¶107] With respect to Juror No. 153, Mr. Castellanos alleges that his presence on the
jury was harmful because Juror No. 153’s wife used to work for the Laramie County
District Attorney’s Office and his mother still worked there, suggesting a potential bias,
and he indicated on his jury questionnaire that according to what he had heard about the
case, it sounded like Mr. Castellanos was guilty. Mr. Castellanos further points out that
Juror No. 153 served as jury foreman, making his presence particularly harmful. We find
these allegations insufficient to show that Juror No. 153 was unable to render a fair and
impartial verdict.

[¶108] Juror No. 153’s wife stopped working at the Laramie County District Attorney’s
Office in 2009, and his mother’s current employment there is a tenuous connection on
which to find bias. That connection is made even more tenuous by the fact that the
Laramie County office was not prosecuting the case. The Natrona County District
Attorney was serving as special prosecutor, and the Laramie County office simply had no
role. With respect to Juror No. 153’s statement on the jury questionnaire, his answers
during voir dire alleviated concerns regarding his impartiality. He indicated that based
on his background as an auditor, he tends “not to make a decision or form an opinion on
something until I – until I see data or evidence to, you know, help me in that decision.”
He also responded that he did not expect Mr. Castellanos to prove anything to him when
asked that question. Given this record, Mr. Castellanos has not shown that Juror 153 was
unable to render a fair and impartial verdict.


                                             37
[¶109] Mr. Castellanos did not make a showing that Jurors Nos. 153 and 420 were unable
to render a fair and impartial verdict. He therefore has failed to establish reversible error
in the forced use of his peremptory challenges to remove jurors he contended should have
been dismissed for cause.11

                                          CONCLUSION

[¶110] Mr. Castellanos’ right to a speedy trial was not violated by the delay in bringing
him to trial, and we also reject his claims of ineffective assistance of counsel and errors in
the jury selection process. Affirmed.




11
  Because we find no prejudice from the presence of Jurors 153 and 420 on the jury, we need not address
whether the district court abused its discretion in denying the defense challenges for cause of Jurors 392
and 361.


                                                     38